OPINION of tiie cuurt, by
Cb. J. Roy if,.
This was a lull i.i vitancery, to recover a surplus which is alleged to be contained in the boundaries oí two small tracts o', land, sold and conveyed by the complainant to the ancestor of the defendant.
On hearing, the bill was dismissed by the circuit court, anti the complainant has appealed to this court. We arc of opinion that the decree of the circuit court is correct. Tnere is indeed a seeming contrariety in the testimony of the witnesses, but the whole of the testimony is upon a fair and candid construction reconciles? ble, and leads to a very satisfactory conclusion, that the sale was in gross and not by the acre, ami that the transaction Was fair, and not liable to the imputation of fraud.
iLcr^e aiitmiul, with costs.